Citation Nr: 1626654	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  14-27 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability.

4.  Entitlement to a rating in excess of 10 percent for chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to July 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

In a March 2015 correspondence, the Veteran requested her case be expedited due to financial hardship.  The Board views this as a motion to advance the case of the Board's docket and it is granted.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).

The issues of entitlement to service connection for a low back disorder, entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine, entitlement to a rating in excess of 10 percent for chronic obstructive pulmonary disease, and entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  A rating decision in December 2006, reopened the issue of entitlement to service connection for a low back disorder, and denied the issue on the merits.  The Veteran was notified of this decision, but did not appeal, nor was new and material evidence submitted during the appeal period.  

2.  Evidence added to the record since the December 2006 unappealed rating decision, considered in conjunction with the record as a whole, was not previously considered by VA, relates to an unestablished fact necessary to substantiate the current claim for service connection for a low back disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 
 
2.  Evidence received to reopen the claim of entitlement to service connection for low back disorder is new and material and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2006, the Veteran submitted a claim to reopen entitlement to service connection for degenerative disc disease, which was reopened but entitlement to service connected was denied in a rating decision in December 2006.  Although the Veteran received notice of this decision and notice of his appellate rights in December 2006, he did not perfect an appeal.  Furthermore, he did not submit new and material evidence during the relevant appellate period following the December 2006 rating decision.  See 38 C.F.R. § 3.156(b).  Consequently, the December 2006 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7015(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Although a decision is final, a claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The December 2006 denial of the Veteran's claim was predicated on the lack of evidence of in-service treatment for degenerative disc disease.  A VA examination was not provided.  Since the December 2006 rating decision, the Veteran has testified at a hearing before the Board in October 2014 that a neurologist explained to her that her low back disorder and her service-connected degenerative disc disease of the cervical spine are related.  For the purpose of establishing whether new and material evidence has been received, the credibility of this evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
This evidence is new as it was not previously considered by VA.  This evidence is material because it relates to a previously unestablished fact necessary to substantiate the claim, i.e., the Veteran's low back disorder is proximately due or aggravated by a service-connected disease, and it raises a reasonable possibility of substantiating the claim.  As such, the Board finds that the evidence received since the December 2006 rating decision is both new and material.  Consequently, the Board finds that the claim is reopened.  38 C.F.R. § 3.303(b) (2015); see Shade, 24 Vet. App. at 117.

ORDER

New and material evidence, having been received, the claim of entitlement to service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.


REMAND

I. Low Back Disorder

The evidence of record indicates the Veteran was in a motor vehicle accident in April 1990, during active duty service.  Service treatment records show that following this accident the Veteran complained of and was treated for low back pain.  Post-service treatment records shows she continued to be treated for low back pain.  These records also show a diagnosis of degenerative arthritis of the lumbar spine.  The Veteran has asserted that her low back disorder is the result of her in-service motor vehicle accident and she has testified that a neurologist told her there is a relationship between her low back disorder and her service-connected cervical spine disorder.  Under these circumstances, the Veteran must be scheduled for an appropriate examination to obtain a medical opinion regarding the etiology of her current low back disorder.  38 C.F.R. § 3.159(c)(4)(i) (2015); Barr v. Nicholson, 21 Vet. App. 303, 311(2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II. Cervical Spine

Additionally, the Veteran was most recently provided with VA examinations of her cervical spine in February and August 2011.  At the time of the February 2011 VA examination the Veteran was still recovering from a recent neck surgery.  As a result, she was unable to move her neck due to post-surgical restrictions and the examiner made no findings as to the degree of motion of the cervical spine.  At the time of the August 2011 VA examination the Veteran was recovering from an Achilles tendon repair and was wheelchair bound, though she reported the occasional use of crutches.  The VA examiner noted it was "very difficult to assess the patient" because of this.  In light of the problems assessing the Veteran at the previous two examinations, the Veteran should be afforded a new examination.  38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

III. COPD

A September 2011 rating decision denied, among other issues, entitlement to a rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD).  In April 2012, the Veteran submitted a notice of disagreement with the September 2011 rating decision indicating disagreement with all issues.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the claim of entitlement to a rating in excess of 10 percent for COPD must be remanded for an issuance of a statement of the case.  

IV. TDIU

The VA examinations of record have failed to consider the totality of all the Veteran's service-connected disabilities together when addressing impact on employment.  Rather, the examinations limited their inquiries to the impact on employment due solely to individual disabilities.  In sum, the expressed opinions do not adequately address whether the Veteran's service-connected disabilities, acting in concert, prevent the Veteran from obtaining or retaining substantially gainful employment.  In light of the above, the Board finds that the VA examinations of record are inadequate and the Veteran must be afforded a new VA examination.  See Barr at 307; see also Goodman v. Derwinski, 1 Vet. App. 280, 282 (1991) (directing the Board to consider, with regard to 38 C.F.R. § 4.16(a), "the impact of appellant's service-connected disabilities, both alone and in combination with her other service-connected disabilities, on her ability to secure and follow substantially gainful occupation.")

Accordingly, the case is remanded for the following action:
1.  The Veteran must be afforded an appropriate VA examination to determine whether any low back disorder is related to her military service.  The claims file and all electronic records must be made available to the examiner and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, including the Veteran's in-service treatment for complaints of low back pain following a motor vehicle accident, and with consideration of the Veteran's statements, the examiner must separately identify each low back disorder previously or currently diagnosed.  Thereafter, for each low back disorder identified, the examiner must indicate whether it is related to the Veteran's military service; and if not, whether it was caused or permanently aggravated, to any degree, by the Veteran's service-connected degenerative disc disease of the cervical spine. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The Veteran must also be provided a VA examination to determine the current severity of her service-connected cervical spine disorder, to include any and all orthopedic and neurological manifestations.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail. 

The examiner must conduct full range of motion studies on the service-connected cervical spine.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected cervical spine. 

The examiner must also specifically state whether any neurologic symptoms due to the Veteran's service-connected cervical spine, to include right and left upper extremity radiculopathy, result in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe, with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.  The examiner should additionally state whether any bowel or bladder impairment result from the service-connected cervical spine disability.  

The examiner must also discuss the nature and severity of any previously or currently diagnosed intervertebral disc syndrome (IVDS) and/or incapacitating episodes due to IVDS, if any.  In addition, the examiner must address the frequency and duration of any currently or previously diagnosed IVDS found and/or incapacitating episodes in the past 12 months due to IVDS, as shown by any submitted medical letters addressing the necessity of bed rest for treatment of intervertebral conditions.

3.  The Veteran must additionally be afforded a VA examination to determine the combined functional effects of her service-connected disabilities on her ability to obtain and maintain substantially gainful employment, consistent with her education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, either alone or in combination, preclude her from securing and following substantially gainful employment consistent with her education and occupational experience.  This opinion must be provided without consideration of her nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is her responsibility to report for the scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to her last known address.  Documentation must also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  The medical examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented.   

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

7.  Thereafter, in regards to the claim for entitlement to a rating in excess of 10 percent for COPD, appropriate action, including the issuance of a statement of the case and notification of the Veteran's appellate rights is necessary.  38 C.F.R. § 19.26 (2015).  The Veteran and her representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects the appeal as to this issue, this issue must be returned to the Board for appellate review, if otherwise in order.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


